Case 1:18-cr-00579-JSR Document 205 Filed 05/26/21 Page 1 of 2

LAW OFFICES OF

JEFFREY LICHTMAN

ILEAST 44TH STREET
SUITE Sa1
NEW YORK, NEW YORK 10017

JEFFREY LICHTMAN www Jeffreylichtman.com PH: (212) 581-1001
JEFFREY EINHORN FX: (212) 581-4999
JASON GOLDMAN

May 26, 2021

BY EMAIL AND ECF

Hun, Jed 8. Rakoff

United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: United States y. Pinto-Thomaz, et al., 18 CR 579 (JSR)
Dear Judge Rakoff,

I am writing on behalf of defendant Jeremy Millul to respectfully request the early
termination of the defendant’s supervised release, which is presently scheduled to end on May
21, 2022, In the alternative, we respectfully request that Mr. Millul be permitted to travel freely
between Florida and New York while serving the remainder of his sentence. Mr. Millul’s
Probation Officer, Zondra Jackson, consents to the early termination of Mr. Millul’s supervised
release, and the government, by AUSA Andrew Thomas, takes no position,

The reason for this request is that Mr. Millul’s son attends a special needs school in
Florida and yet the defendant’s place of business is located in Manhattan. Despite this situation,
Probation has indicated that the maximum amount of time that Mr. Millul is permitted out of
New York and in Florida to visit his family is just five days per month, which may only be
utilized in a single monthly visit. In an attempt to resolve this issue and spend more time with
his family, Mr. Millul requested that his supervision be transferred to Florida, however, the
reverse issue occurred: he was not permitted sufficient time in New York to run his jewelry
business and therefore it was transferred back to New York.

As Your Honor may recall, on March 29, 2019, Mr, Millul pleaded guilty to one count of
Conspiracy to Commit Securities Fraud, in violation of 18 U.S.C. § 371. On July 30, 2019, Your
Honor sentenced Mr. Millul to five months incarceration to be followed by two years supervised
release. Mr. Millul self-surrendered to FC] Allenwood on January 6, 2020 and was released by
the Court on May 21, 2020, some two weeks prior to the termination of his prison term due to
health concerns relating to the COVID-19 pandemic. Since then, Mr. Millul has remained on
supervised release without issue and has already paid the $20,000 fine and $100 special
assessment imposed as part of his sentence.

 
Case 1:18-cr-00579-JSR Document 205 Filed 05/26/21 Page 2 of 2

JEFFREY LICHTMAN

Hon. Jed 8. Rakoff

United States District Judge
May 26, 2021

Page 2

The statute governing early the termination of supervised release, 18 U.S.C, § 3583(e),
provides that the Court may terminate such a term “and discharge the defendant released at any
time after the expiration of one year of supervised release ... if it is satisfied that such action is
watranted by the conduct of the defendant and the interest of justice.” Mr. Millul, who has been
on supervised release for more than one year, respectfully submits that he meets the criteria for
such relief duc to the travel issue outlined above concerning his family and business.

Accordingly, we respectfully request Mr, Millul’s period of supervised release be

terminated, or in the alternative, that his conditions of supervision be amended to permit his
travel between New York and Florida.

Respectfully submitted,

   

cc: All counsel (by email and ECF)
USPO Zondra Jackson (by email)

SO ORDERED:

Qz

Hon. Jed S. Rakoff, U.S.D.J.

5 -29-AL

   

 
